




EDWARD J. COONEY
VICE PRESIDENT & TREASURER


email address: cooney@nortek-inc.com




July 14, 2011
Mr. James B. Hirshorn
Hirshorn Operating Partners LLC
1415 West Fletcher Street
Chicago, IL 60657


Re:    Consulting Agreement


Dear Jim:


This letter will confirm the agreement between Hirshorn Operating Partners LLC
(“You”) and Nortek, Inc. (the “Company”) concerning your engagement to provide
consulting services to the Interim Chief Executive Officer of the Company.
1.Services. Commencing as of July 1, 2011, You agree to provide services
consisting of advice and guidance concerning operational matters as requested by
the Interim Chief Executive Officer of the Company, J. David Smith, on an
as-needed basis. You agree to devote your best efforts, business judgment, skill
and knowledge, and as much business time as is reasonably necessary, to perform
the services requested.
2.Relationship of Parties. In providing services under this Agreement, You will
be an independent contractor and neither You nor any of your employees will be
an employee or agent of the Company. You shall have no right to make any
commitments on behalf of the Company or any of its Affiliates as a result of
this engagement without the express written consent of Mr. Smith. During this
engagement, You may continue to provide services for other businesses, provided
that such services do not give rise to a conflict of interest, or otherwise
interfere with your obligations to the Company under this Agreement.
3.Consulting Fees and Expenses. The Company will pay You a consulting fee for
all requested services performed by You at the rate of $35,000 per month. The
Company will also reimburse your reasonable and necessary business expenses
directly incurred by You in the performance of requested services, subject to
prior approval of such expenses by Mr. Smith and timely submission of such
documentation and substantiation as the Company may require. Payment for
services shall be made monthly and reimbursement of business expenses will be
made not less frequently that the tenth business day of the month for expenses
documented for the prior month.
4.Taxes, Insurance and Benefits.
(a)As an independent contractor, You shall be solely responsible for all
statutorily required insurance, including but not limited to workers'
compensation insurance, and unemployment insurance, if required, and for
withholding and payment of all federal and state local income taxes and social
security and Medicare taxes and other legally-required payments on sums received
from the Company. The Company will provide You with an IRS Form 1099 evidencing
all consulting fees paid by it to You in connection with this engagement. You
will also be solely responsible for any comprehensive general liability,
automobile or other insurance which You decide to obtain and keep in effect.
(b)Because You are an independent contractor, neither You nor any dependent or
other individual claiming through You will be eligible to participate in, or
receive benefits under, any of the employee benefit plans maintained by the
Company or any of its Affiliates (the “Plans”). You hereby waive all rights to
participate in, or receive benefits under, the Plans. You also agree not to make
any claim under any of the Plans and You agree to indemnify and hold the
Company, its Affiliates, the Plans and all those connected with them harmless
from all liabilities and expenses in any way arising out of any such claim by
You or by anyone claiming through You.
(c)Any reimbursements or in-kind benefits provided hereunder that would
constitute




--------------------------------------------------------------------------------




nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended from time to time, and guidance issued
thereunder, including exemptive and transition relief provisions shall be
subject to the following additional rules: (i) no reimbursement of any such
expense shall affect your right to reimbursement of any other such expense in
any other taxable year; (ii) reimbursement of the expense shall be made not
later than the end of your taxable year following the taxable year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.
5.Confidential Information, Documents and Copyrightable Material. You agree
that, during this engagement and thereafter, You will not use or disclose any
Confidential Information (as defined below), except as required for the proper
performance of services during this engagement. All documents, records, tapes
and other media of every kind and description relating to the business, present
or otherwise, of the Company or any of its Affiliates and any copies, in whole
or in part, thereof (the “Documents”), whether or not prepared by You, shall be
the sole and exclusive property of the Company. You agree to safeguard all
Documents and to surrender all Documents to the Company at the time this
engagement terminates. You agree that all copyrightable works that You create in
connection with providing services during this engagement shall be considered
“work made for hire” and shall, upon creation, be owned exclusively by the
Company.
6.Termination. This Agreement shall have an initial term of one year, which may
be extended by mutual agreement of the parties. Your services may be terminated
by either You or the Company upon the expiration of 15 days following written
notice to the other. Upon termination of this Agreement, the Company shall have
no further obligation to You, other than for payment for requested services
provided by You through the date of termination and for payment of un-reimbursed
expenses that are satisfactorily documented and submitted within 30 days
following termination. Your obligations concerning Confidential Information
survive the termination of this Agreement, however occurring.
7.Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:
(a)“Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.
(b)“Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the products of the Company
and its Affiliates, (iii) the costs, sources of supply, financial performance
and strategic plans of the Company and its Affiliates, (iv) the identity and
special needs of the customers of the Company and its Affiliates and (v) the
people and organizations with whom the Company and its Affiliates have business
relationships and the nature and substance of those relationships. Confidential
Information also includes any information that the Company or any of its
Affiliates has received, or may receive hereafter, belonging to customers or
others with any understanding, express or implied, that the information would
not be disclosed.
8.Miscellaneous. This letter contains the entire agreement between You and the
Company, and replaces all prior agreements, whether written or oral, with
respect to the services to be provided by You to the Company hereunder and all
related matters. This Agreement may not be amended and no breach will be waived
unless agreed in a signed writing by You and an authorized officer of the
Company.
If the terms of this letter are acceptable to You, please sign, date and return
it to me, at which time this letter will take effect as a legally-binding
agreement between You and the Company on the basis set forth above. The enclosed
copy of this letter, which You should also sign and date, is for your records.




--------------------------------------------------------------------------------






Very truly yours,
/s/ Edward J. Cooney


Accepted and agreed:
HIRSHORN OPERATING PARTNERS LLC




/s/ James B. Hirshorn
By: James B. Hirshorn
Its: Sole Member
Date: 7/15/11




